Title: Decision of Virginia Court of Appeals in Peyton v. Henderson, 7 January 1812
From: Virginia Court of Appeals,Peyton, Craven,Henderson, John
To: 


          
                  Virginia to wit,
          
            
              
              At a Court of Appeals held at the Capitol in Richmond the seventh day of January 1812
            
          
          
            
              
                        CravenPeyton
              Applt.
              }
              
                        upon an appeal from a decree pronounced by the Superior Court of Chancery held in Richmond the eighth day of June 1805
            
            
              against

            
            
              
                        JohnHenderson
              Appee
            
          
          This day came the appellant, by his counsel, and the appellee being solemnly called, came not, and the Court having maturely Considered  the transcript of the record of the decree aforesaid and the arguments of the appellants counsel, is of opinion that there is no error in the said Decree, therefore It is Decreed and Ordered that the same be affirmed.
          
                  Which is Ordered to be certified to the said Superior Court of Chancery.
          
            
              A Copy,
            
      
            
              
              
            Teste,
            
      
            
              
              
              
            
               H, Dance C,C,A
         
            
          
        